Citation Nr: 9913758	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-50 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for the veteran's 
service-connected nervous condition, evaluated as 30 percent 
disabling at the time of the veteran's death, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945, including a period of internment by the Germans 
as a Prisoner of War, from December 1944 to April 1945.  His 
decorations included the Purple Heart with cluster.  The 
appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1996 denying 
the appellant's claim for service connection for the cause of 
the veteran's death, and a rating decision dated in April 
1997 denying the appellant's claim for entitlement to accrued 
benefits based on an increased evaluation for the veteran's 
service-connected anxiety disorder, both by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issue of entitlement to an increased rating for the 
veteran's service-connected nervous condition, evaluated as 
30 percent disabling at the time of the veteran's death, for 
accrued benefits purposes, is addressed in the REMAND portion 
of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the RO's denial of the 
claim for service connection for the cause of the veteran's 
death has been obtained by the RO.

2.  The claim for service connection for the cause of the 
veteran's death is not plausible.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records of private treatment and statements from private 
physicians dating from October 1969 to March 1993 show that 
the veteran was treated for numerous conditions, such as 
gallstones, cancer of the pituitary gland, cardiovascular 
disease, hematuria, and dementia.

In a letter dated in February 1993, Michael C. Maeder, M.D., 
stated that the veteran had been under his care from June 
1984 to August 1991.  According to Dr. Madera, the veteran's 
medical problems included hypopituitarism status post 
radiation to the sella tursica in 1969 followed by 
Transphenoidal resection of his pituitary gland for recurrent 
disease in November of 1982; diverticulosis requiring 
temporary colostomy in 1984; asthma; hiatal hernia; Padgett's 
disease;  osteoporosis; and a Mallory Weiss tear in August of 
1988.  Dr. Maeder noted that the veteran had a history of 
being a Prisoner of War.  He stated that it was "difficult 
to know whether there is a relationship between the above 
mentioned medical problems and his Prisoner of War status."

During a June 1993 VA psychiatric examination, the veteran 
was diagnosed with an organic mental disorder not otherwise 
specified.  The examiner concluded that the veteran appeared 
to show gradual deterioration in mental faculties over the 
last three years.  The examiner was not sure whether this was 
due to the process of organic deterioration associated with 
pituitary insufficiency or some other dementic process.  

From July 1992 until his death in December 1995, the veteran 
was a resident in a VA nursing home wing of the VA medical 
center.  A final summary of inpatient treatment shows 
diagnoses of dementia secondary to a pituitary tumor resected 
in 1968; panhypopituitarism secondary to a brain tumor; non-
small cell cancer of the right lung (indicated to be the 
cause of death); asthma; and a permanent pacemaker.  

The veteran's December 1995 Certificate of Death shows as the 
immediate cause of death right lung cancer (non small cell).  
No conditions leading to the immediate cause of death are 
listed.  Dementia and panhypopituitarism are listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

In a statement dated in December 1996, the appellant 
described the troubled home life during her marriage to the 
veteran.  She described the diagnosis of the veteran's 
pituitary tumor in 1968.  The appellant stated that at that 
point she regarded the veteran as very ill and attributed the 
veteran's mood swings to his pituitary tumor.  She described 
the subsequent deterioration of the veteran's immune system, 
and other medical problems, such as hiatal hernia, bronchial 
asthma, allergies and ulcers.  She described regrowth and 
removal of the tumor, as well as the veteran having to wear a 
colostomy and having to have his gall bladder removed.  She 
described how the veteran would grow angry when he heard 
German, even from his own father, and was preoccupied with 
and acted upon his hostile feelings toward the Germans.  Her 
letter contains a paragraph which reads:

That's when I started collecting 
information from all his, private sector 
Doctors he had gone to over the past 25 
plus years.  Each pointing out the fact 
and saying, (perhaps his on going medical 
problems stemed from being a POW during 
WW II).  Pituitary Tumor, Thyroid, 
Bronchial Asthma, Hiatal Hernia, Colon, 
Heart!!!

(Emphases and errors in original).  The Board construes this 
paragraph as asserting that some of the veteran's private 
physicians told the appellant that the veteran's ongoing 
medical problems may have been due to his World War II POW 
experience.  The letter appears to have been written while 
the veteran was still alive, and essentially concludes that 
the veteran should be entitled to a 100 percent disability 
rating as a result of disabilities caused by the veteran's 
POW experience.

Also submitted in connection with the claim for service 
connection for the veteran's death are lay statements from V. 
H., the veteran's step-daughter;  J. A.. F., the veteran's 
Aunt;  J. R., the veteran's sister;  another of the veteran's 
aunts; and C. C., R. S., and R. K., each a friend of the 
veteran's.  These letters, written while the veteran was 
still alive, generally describe the veteran's deteriorating 
mental condition since separation from service, his problems 
at home, and his hostility toward Germans resulting from his 
POW experience.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). The evidence may also show 
that a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(1998).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.   Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient;  the claimant must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the claimant has not presented a 
well-grounded claim, her appeal on the pertinent issues must 
fail and there is no duty to assist her further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

The appellant or other laypersons are not competent to make a 
medical determination as to whether the veteran's service-
connected anxiety disorder caused or contributed to his 
death.  A layperson may provide an eye-witness account of 
visible symptoms, but because that person is untrained in 
medicine, that person cannot offer a diagnosis or medical 
conclusion that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
statements of the appellant or others, expressing opinions as 
to the cause of the veteran's death, are not sufficient to 
well ground the claim for service connection for the cause of 
the veteran's death.  There is no competent medical evidence 
of record showing that the veteran's death was related to his 
service-connected anxiety disorder or any other service-
connected disability.  Therefore, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  Grottveit. 

The Board acknowledges the appellant's apparent written 
assertion that private physicians have told her that the 
veteran's declining health may have been associated with his 
World War II POW experiences.   A statement about what a 
doctor told a lay claimant does not constitute the required 
medical evidence for a well-grounded claim.  Franzen v. 
Brown, 9 Vet. App. 235 (1996).  However, the appellant is 
advised that the type of evidence which would be required to 
well ground a claim, or to reopen a finally denied claim, for 
service connection for the cause of the veteran's death, 
would include a written statement from a private physician 
that the veteran's death was as likely as not a result of 
disabilities caused  by the veteran's World War II POW 
experience.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for the cause of the veteran's death on 
a ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

Briefly, an appeal consists of a timely filed Notice of 
Disagreement in writing, and after a Statement of the Case 
has been issued, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.   An accrued benefits 
claim is a claim different from the claim of the veteran from 
whose service the accrued benefits claim is derived.  
Zevalkink v. Brown, 6 Vet. App. 483 (1994) (finding accrued 
benefits claim to be a different claim than veteran's claim 
for service connection, so that surviving spouse appellant 
was required to file a timely Notice of Disagreement).  
Accordingly, the appellant in this case must have submitted a 
timely Notice of Disagreement and a timely appeal to the 
Board of Veterans' Appeals in order for the Board to have 
jurisdiction in this case.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case which is not 
specifically contested.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.

38 C.F.R. § 20.302 sets forth the time limits for filing a 
Notice of Disagreement,  Substantive Appeal, and response to 
a Supplemental Statement of the Case.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case, and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

The veteran died on December [redacted], 1995.

The record shows that the appellant's claim for accrued 
benefits was first denied in April 1997.   The RO received a 
Notice of Disagreement from the appellant on May 9, 1997.  
The RO issued a Statement of the Case which was mailed to the 
appellant on July 18, 1997.  A brief June 1998 letter from 
the appellant does not address the accrued benefits issue.  
The June 1998 Form 646 submitted by the appellant's 
representative addresses the issue of service connection for 
the cause of the veteran's death, but does not address the 
issue of the claim for an increased rating for the veteran's 
service-connected anxiety disorder for purposes of accrued 
benefits.  The only correspondence received from the 
appellant or her representative pertaining to the accrued 
benefits issue, subsequent to the Statement of the Case 
mailed in July 1997, was a November 1998 Written Brief 
Presentation.  However, this was not received within one year 
of the April 1997 denial or within 60 days of the July 1997 
Statement of the Case.  Accordingly, the Board finds that a 
timely appeal to the Board of Veterans' Appeals was not filed 
with respect to the issue of entitlement to an increased 
rating for the veteran's service-connected anxiety disorder 
for accrued benefits purposes.
 
As described above, a careful review of the evidence of 
record indicates that the appellant did not file a timely 
Substantive Appeal with regard to her claim for an increased 
rating for the veteran's anxiety disorder, for accrued 
benefits purposes.  38 C.F.R. § 20.302(b) (1998).  The RO 
addressed this claim on the merits; therefore, the Board, in 
arriving at this determination, must now accord the appellant 
an opportunity to submit evidence or argument on the 
procedural issue.  See Marsh v. West, 11 Vet. App. 468 
(1998);  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

Pursuant to Marsh, and after undertaking 
any other necessary development, the RO 
should adjudicate whether the appellant 
has submitted a timely Substantive Appeal 
with regard to her claim of entitlement 
to an increased rating for the veteran's 
anxiety disorder, for accrued benefits 
purposes.  

If the RO's determination is adverse to the appellant, she 
should be afforded all procedural rights, and, if a timely 
Notice of Disagreement is received with respect to the issue 
of whether the appellant has submitted a timely Substantive 
Appeal with regard to her claim of entitlement to an 
increased rating for the veteran's anxiety disorder, for 
accrued benefits purposes appellant's claim for an increased 
rating for the veteran's service-connected nervous condition, 
evaluated as 30 percent disabling at the time of the 
veteran's death, for accrued benefits purposes, a 
Supplemental Statement of the Case containing adequate 
reasons and bases should be issued and the appellant and her 
representative provided an opportunity to respond.  The 
appellant should be informed of the requirements to perfect 
an appeal with respect to any new issue(s) addressed in the 
Supplemental Statement of the Case.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is otherwise notified by 
the RO.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


